           Case 5:20-cv-00756-JD Document 6 Filed 09/09/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN OZMENT, JR.,                                  )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )      Case No. CIV-20-00756-JD
                                                   )
JOHN TREVINO, CVR ENERGY FIRE                      )
DEPARTMENT OF WYNNEWOOD OK,                        )
                                                   )
                      Defendants.                  )

                                           ORDER

       Before the Court is Judge Suzanne Mitchell’s Report and Recommendation [Doc.

No. 4] recommending that Plaintiff’s Motion for Leave to Proceed in forma pauperis

[Doc. No. 2] be denied on the grounds that Plaintiff has sufficient discretionary income to

pay the filing fee. Judge Mitchell advised Plaintiff that he may file an objection to the

Report and Recommendation with the Clerk of Court by August 25, 2020, and that failure

to timely object to the Report and Recommendation waives the right to appellate review

of both factual and legal issues contained in the Report and Recommendation. [Doc. No.

4 at 4-5]. See also 28 U.S.C. § 636.

       Plaintiff did not file an objection. Further, the record reflects that Plaintiff has now

paid the filing fee in full. [See Doc. No. 5].

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 4] in its

entirety for the reasons stated therein. Plaintiff’s Motion for Leave to Proceed in forma

pauperis [Doc. No. 2] is DENIED.
   Case 5:20-cv-00756-JD Document 6 Filed 09/09/20 Page 2 of 2




IT IS SO ORDERED this 9th day of September 2020.




                                 2
